  Case 2:11-cv-00084 Document 1099-1 Filed on 05/24/21 in TXSD Page 1 of 6


From:              Kevin Ryan
To:                Gdula, Kimberly
Cc:                Lawson,Corliss (DFPS); Lam,Taryn (HHSC); Bickham,David D (HHSC); Gallagher,Katy (HHSC); Roper,Tiffany
                   (DFPS); Kozikoujekian,Vicki (DFPS); Bugg,Heather M (DFPS); Vogel,Ingrid (DFPS); Deborah Fowler
Subject:           Re: Information Request
Date:              Wednesday, March 31, 2021 3:13:59 PM



 WARNING: This email is from outside the DFPS system. Do not click on links or attachments
            unless you expect them from the sender and know the content is safe.
Thanks for your reply Kimberly.

When we brief the Court next month, I will relay your comments to Judge Jack to be sure she
is aware.

Kevin




        On Mar 31, 2021, at 4:07 PM, Gdula, Kimberly
        <Kimberly.Gdula@oag.texas.gov> wrote:


        ﻿
        Kevin, while your email was addressed to Corliss, I thought it might be helpful if I respond
        directly since you are highlighting my statement in the transcript excerpt. During the
        September hearing, I was addressing a specific objection being raised with regards to how
        certain evidence being sought related to what was pleaded in the motion to show cause.
        Defendants do not dispute that RO 3 references PMC children, which is what I stated.
        However, in its order issued in 2018, the Fifth Circuit upheld liability findings based on two
        areas, as it succinctly stated in its July 2019 opinion (929 F.3d at 275): “We previously
        found that DFPS's policies violated Plaintiffs’ substantive-due-process rights in two ways:
        (1) by maintaining overburdened caseworkers who are responsible for the children in the
        PMC; and (2) by failing to adequately monitor and oversee the children in the licensed
        foster care (LFC) subclass.” It was never my intention when communicating an objection
        over the relevancy of testimony in a show cause hearing to call into question the Fifth
        Circuit’s findings in this matter, and I apologize if there was confusion caused by that.
        Defendants are committed to meeting the obligations of the Remedial Orders as approved
        by the Fifth Circuit and will also continue to provide the Monitors with the free and
        complete access to agency records.



        _____________________
        Kimberly Gdula
        Assistant Attorney General
        General Litigation Division
        300 W. 15th Street
        Austin, Texas 78701
        (512) 475-4071 (Direct)
        (512) 320-0667 (Fax)




                                                                                                              Exhibit A
Case 2:11-cv-00084 Document 1099-1 Filed on 05/24/21 in TXSD Page 2 of 6


   From: Kevin Ryan <kevinmichaelryan1967@gmail.com>
   Sent: Wednesday, March 31, 2021 1:57 PM
   To: Lawson,Corliss (DFPS) <Corliss.Lawson@dfps.texas.gov>
   Cc: Lam,Taryn (HHSC) <Taryn.Lam@hhs.texas.gov>; Bickham,David D (HHSC)
   <David.Bickham@hhs.texas.gov>; Gallagher,Katy (HHSC)
   <Katy.Gallagher@hhs.texas.gov>; Gdula, Kimberly <Kimberly.Gdula@oag.texas.gov>;
   Roper,Tiffany (DFPS) <Tiffany.Roper@dfps.texas.gov>; Kozikoujekian,Vicki (DFPS)
   <Vicki.Kozikoujekian@dfps.texas.gov>; Bugg,Heather M (DFPS)
   <Heather.Bugg@dfps.texas.gov>; Vogel,Ingrid (DFPS) <Ingrid.Vogel2@dfps.texas.gov>;
   Deborah Fowler <dfowler@texasappleseed.net>
   Subject: Re: Information Request

   Corliss,

   This appears to be a different position than the State took in front of Judge Jack in
   September. Here is the September transcript excerpt:

   THE COURT: So, remedial -- it's Remedial Order Three
   that we're talking about, aren't we?
   MR. YETTER: Yes, it is, for Statewide Intake, and CPI is
   the same issue; it's a comparison within -- for the Court
   to be able to understand the evidence of how, 14
   essentially, a sister organization does the same issue of
   investigations.
   THE COURT: So, you're talking about CCI?
   MR. YETTER: Well, I believe it's called CPI, Child 18
   Protective Investigations, and it is --
   THE COURT: Isn't that part of DFPS?
   MR. YETTER: Yes, your Honor, it is. And I think it is for
   unlicensed placements, if I understand the testimony.
   THE COURT: Is it your position that Remedial Order Three
   only applies to licensed placements?
   MS. GDULA: Your Honor, the objection is that the
   show cause motion that defendants are -- that is the basis
   of his hearing only refers to RCCI, which is the -- the
   witness that we put on yesterday. And, yes, that (indisc.)
   RCCI would be the licensed care; CPI I understand to be
   the non-licensed care.
   THE COURT: I'm sorry. So, it's your position that Remedial
   Order Three does not apply to unlicensed class?
   MS. GDULA: No, your Honor. My position, the objection, has
   to do with this -- over the show cause motion,
   specifically.
   THE COURT: Can I just ask your position? As to Remedial
   Order Three, it does apply, in your opinion, to PMC
   children in unlicensed placements.
   MS. GDULA: Your Honor, I do understand that the language
   in Remedial Order Number Three refers to the PMC kids. It
   is not under (indisc.) subsection (b) that is specific to
   the non-licensed.
   THE COURT: I'm sorry. I didn't understand your answer.
   MS. GDULA: Yeah; no, no, I do understand that Remedial
   Order Number Three references the PMC class, not RCCI
   specifically. That's why I was clarifying my
   objection. (page 7; lines 14-17)
   THE COURT: Okay. Thank you. I appreciate that. Thank you.




                                                                                           Exhibit A
Case 2:11-cv-00084 Document 1099-1 Filed on 05/24/21 in TXSD Page 3 of 6


   (indisc.) So -- okay. So, Mr. Yetter, would you
   finish your objection? I interrupted you.
   MR. YETTER: I am actually -- our position is that both the
   topic of SWI, Statewide Intake, and CPI are relevant to
   Remedial Order Number Three because they deal with
   investigations of the general class, the PMC class, and
   the Court had questions about them, the witnesses were not
   able to testify about them, and the State has brought
   witnesses that can, and it's relevant evidence for the
   Court to consider.
   THE COURT: Thank you very much.
   Go ahead.
   MS. GDULA: Your Honor, are you ready --
   THE COURT: Oh, I -- I need to -- let me overrule your
   objection so we have it on the record. Thank you.
   MS. GDULA: Thank you, your Honor.




   Kevin




               On Mar 31, 2021, at 2:38 PM, Lawson,Corliss (DFPS)
               <Corliss.Lawson@dfps.texas.gov> wrote:

           ﻿
           Hello Kevin,

           Based on the Fifth Circuit’s rulings, Remedial Order No.
           3 is targeted to remedy inadequate monitoring and
           oversight of the licensed foster care subclass, which it
           defined as all members of the general class in licensed
           or verified foster care placements, excluding verified
           kinship placements. (M.D. by Stukenberg v. Abbott,
           907 F.3d 237, 246 n.11 (5th Cir. 2018). For this
           reason, our compliance efforts have primarily focused
           on licensed foster care placements – meaning GROs
           and foster homes, which are investigated by CCI.

           In compliance with Remedial Orders AA6 and AA10,
           DFPS has been providing data and information related
           to CCI and CPI investigations and will provide the data
           requested in your March 23, 2021 email to the best of
           its ability. That data will be produced by separate
           communication. Would it be possible to obtain more
           clarity on the initial submission date for the newly
           requested data? And, in recognition of a monthly
           cadence, is your preference that the data thereafter be
           produced by a certain date of the month, for example,




                                                                      Exhibit A
Case 2:11-cv-00084 Document 1099-1 Filed on 05/24/21 in TXSD Page 4 of 6


        the 1st or 15th?

        We’re also reviewing the request to determine the
        availability of all data elements requested and will
        communicate to you if there are any barriers or
        challenges to its production.

        Thank you,

        Corliss




        From: Kevin Ryan <kevinmichaelryan1967@gmail.com>
        Sent: Tuesday, March 23, 2021 7:21 PM
        To: Taryn Lam <Taryn.Lam@hhs.texas.gov>; Bugg,Heather M (DFPS)
        <Heather.Bugg@dfps.texas.gov>
        Cc: Lawson,Corliss (DFPS) <Corliss.Lawson@dfps.texas.gov>; Kimberly
        Gdula <Kimberly.Gdula@oag.texas.gov>; Megan Annitto
        <mannitto@public-catalyst.com>; Deborah Fowler
        <dfowler@texasappleseed.net>
        Subject: Information Request


         WARNING: This email is from outside the DFPS system. Do not click
          on links or attachments unless you expect them from the sender
                            and know the content is safe.
        Dear Heather and Taryn,

        Please confirm that the DFPS and HHSC now share the understanding with
        the Monitors that the Monitors’ request for Data and Information as
        previously conveyed applies to all Abuse, Neglect and Exploitation
        referrals and investigations of PMC children and is not restricted to
        information about CCI and CPI investigations.

        Remedial Order 3

        On a monthly basis, please provide:
        Intakes
        Provide a list of all referrals received by DFPS, via phone call, website, fax,
        regular mail and any other manner in which the referent expresses
        concern about child maltreatment regarding any and all PMC children in
        the General Class, regardless of placement type and licensure status on a
        monthly basis. This includes any and all calls to SWI hotline referring to all
        children in the PMC class, regardless of whether sent for investigation,
        and regardless of where the child is placed at the time the call/email is




                                                                                          Exhibit A
Case 2:11-cv-00084 Document 1099-1 Filed on 05/24/21 in TXSD Page 5 of 6


        received by SWI. The list shall include the identification number of the
        referral; the PMC child identifier(s) linked to the referral; the date of the
        call/communication; the disposition of the report by Statewide Intake
        (where referred, whether it was classified as an intake or information and
        referral, and the priority assigned); the date and manner of notification to
        the child’s primary caseworker of the allegations; and the disposition of
        the report by the office/division to which it is referred (CCI, RCCL, CPI,
        etc.) including whether it was referred for an abuse and neglect
        investigation, a minimum standards investigation, the priority assigned to
        the investigation, and any other information with regard to how the state
        addressed or planned to address the report.

        Investigations
        (OPEN): For all investigations opened regarding any child in the PMC
        General Class on a monthly basis, provide the following: Intake data and
        time; Intake stage ID number; Investigation stage ID number; Person
        ID(for all alleged PMC victims); County where maltreatment is alleged;
        Most recent investigator name and ID; Date and time investigation stage
        started; Program conducting investigation; Child’s placement type at
        intake; Placement resource at time of intake; the manner of initiation
        (action taken by the investigator that triggered the start of the
        investigation); the date/time of face to face contacts with alleged victim(s)
        as applicable noting any and all untimely face to face contacts and the
        reason(s) for any approved extensions to the face to face contact
        timeframe; the relationships of the alleged perpetrator(s) to the child-
        victims.

        (CLOSED):   For all investigations that are closed involving any child in the
        PMC General Class on a monthly basis, provide the following: Data and
        time of intake; Intake stage ID number; Investigation stage ID number;
        Person ID(for all alleged PMC victims); County where maltreatment is
        alleged; Most recent investigator name and ID; Date and time
        investigation stage started; Program conducting investigation; Date the
        investigation completed; Date documentation is completed and
        submitted to the supervisor; the status of all allegations involving all PMC
        children; overall investigation disposition; the reason(s) for all approved
        extensions to the investigation completion date/time(when applicable);
        the date any notification letters are sent to parents, providers, and and/or
        referents.




          NOTICE: There has been a change to my email address. Effective
                     immediately, my new email address is:
                         Corliss.Lawson@dfps.texas.gov.



                                                                                        Exhibit A
Case 2:11-cv-00084 Document 1099-1 Filed on 05/24/21 in TXSD Page 6 of 6




                                                                 Exhibit A
